DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 7, 9-12, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 depends from itself. It is assumed that claim 3 is intended to depend from claim 2.  It is noted that, if claim 3 depends from claim 2, “a paint stirrer” in claim 5 will be indefinite because it will not be clear if claim 5 refers to the same stirrer as claim 2 or a new stirrer.  If claim 3 is amended to depend from claim 2, the Examiner suggests that claim 5 be amended to recite “the paint stirrer.”
Claim 7, recites “the fastener” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The fastener is introduced in claim 6, but claim 7 depends from claim 3.  Claim 7 also recites “a paint stirrer,” which may need to be amended based on the dependence of claim 3.
Claim 9 recites “the spring,” “the first end,” “the top portion,” and “the bottom portion.”  There is insufficient antecedent basis for these limitations in the claim.  These limitations are introduced in claim 8, but claim 9 depends from claim 5.
Claims 10-12 are replete with antecedent basis errors.  The Examiner encourages the Applicant to review these claims and amend their dependencies so that all terms have proper antecedent basis.
Claims 17-19 also appear to have incorrect dependencies.  For example, claim 17 recites “the kit of claim 15,” but claim 16 is the one that recites the kit.  The Examiner encourages the Applicant to review these claims and amend their dependencies so that all terms have proper antecedent basis.
Any claims rejected under 35 USC 112(b) not specifically addressed above are rejected because they depend from an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (US 9381479, hereinafter Brown).
Regarding claim 1, Brown discloses a paint stirring device comprising:
a shaft (figure 1, shank 14) having a first end and a second end; and
a clamp (clamp 12) affixed the second end of the shaft,
wherein the clamp is configured to receive a mixing tool (figure 2, stirring tool 16).
Regarding claim 2, Brown discloses the mixing tool being a paint stirrer (column 1, line 54).
Regarding claim 3, Brown discloses the mixing tool being disposable (column 1, line 53).
Regarding claim 4, Brown discloses the shaft and at least a portion of the clamp being a single continuous body (see figure 3).  Although it appears that the shank 14 and the clamp 12 may be formed separately and then attached to one another, the attached pieces as seen in figure 3 form a single continuous body.
Regarding claim 5, Brown discloses the clamp comprising a receiving slot (figure 1, opening 26) configured to receive a paint stirrer (figure 2, stirring tool 16).
Regarding claim 6, Brown discloses a fastener (figure 3, fastener 36) that passes through at least a portion of the clamp into the receiving slot (see figure 3).
Regarding claim 7, Brown discloses the fastener being capable of securing a paint stirrer in the receiving slot (see figure 3).
Regarding claims 13 and 14, Brown discloses the first end of the shaft being sized to be received by one of a power drill (column 3, lines 30-31) or an electric screwdriver (column 3, lines 33-34).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 9381479, hereinafter Brown) in view of Muir et al. (US PGPub 2005/0116471, hereinafter Muir).
Regarding claims 8-12, Brown is silent to a clamp as recited.  Muir teaches a clamp comprising a bottom portion (figure 1, lower portion of device 30) and a top portion (upper portion of device 30), the bottom portion and top portion each having a first end and a second end (see figure 1), and wherein the bottom portion and top portion are connected to one another by a spring that enables the top portion to rotate about the axis of the spring (paragraph 0028, “alligator clip”), wherein the spring urges the first end of the top portion into contact with the first end of the bottom portion (see figure 1; paragraph 0028), wherein the first end of the bottom portion has a set of bottom teeth and the first end of the top portion has a set of top teeth, and the top teeth and bottom teeth mate with one another when the top portion is urged into contact with the bottom portion (see figure 1), wherein the top teeth are configured to disengage with the bottom teeth when a downward force is exerted onto the second end of the top portion (handles 32).  The device of Muir uses an alligator clip, which is a well-known spring-driven clamp that meets all of the limitations of claims 8-11.  An alligator clip is used to secure an item by inserting the item between the bottom and top teeth, meeting claim 12.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have substituted the clamp of Muir for that of Brown because such a simple substitution of known elements would provide only the expected result of securing the mixing tool.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).  In this case, Muir is reasonably pertinent to the problem of clamping an item in place securely, and thus qualifies as analogous art.
Regarding claim 15, Brown discloses the first end of the shaft being sized to be received by one of a power drill (column 3, lines 30-31) or an electric screwdriver (column 3, lines 33-34).
Regarding claim 17, Brown is silent to a clamp as recited.  Muir teaches a clamp including a bottom portion having a set of bottom teeth and a top portion having a set of top teeth, wherein the bottom teeth and the top teeth mate with one another (figure 1, device 30; paragraph 0028).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have substituted the clamp of Muir for that of Brown because such a simple substitution of known elements would provide only the expected result of securing the mixing tool.  See KSR International Co. v. Teleflex Inc. (KSR), supra.
Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 9381479, hereinafter Brown).
Regarding claim 16, Brown discloses a paint stirring kit comprising:

Brown does not explicitly disclose a plurality of disposable paint stirrers, but does indicate that the device is intended for use with disposable paint stirrers (column 1, line 53).   To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have included disposable paint stirrers in a kit to simplify the use of the device.
Regarding claim 19, Brown does not explicitly disclose an electric screwdriver, but does indicate that the device is intended for use with an electric screwdriver (column 3, lines 33-34).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have included the electric screwdriver in a kit to simplify the use of the device.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 9381479, hereinafter Brown) in view of Mattson et al. (US 9713799, hereinafter Mattson).
Regarding claim 18, Brown is silent to a container as recited, but does disclose mixing in a container (figure 7, step 102).  Mattson teaches a mixing container having a bottom and at least one side wall having a bottom end connected to the bottom and a top end, and a lid that forms an air-tight seal with the top end of the at least one side wall (figures 3A-3E, container 120).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have included the container in a kit to simplify the use of the device.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 9381479, hereinafter Brown) in view of Lovelass et al. (US PGPub 2013/0327552, hereinafter Lovelass).
Regarding claim 20, Brown discloses a method of mixing paint, the method comprising:
securing a paint stirrer in the clamp of the device of claim 1 (see rejection of claim 1 above);
securing the second end of the shaft in a chuck of an electric screwdriver (column 3, lines 33-34); and
inserting the secured paint stirrer into a quantity of paint to be mixed (figure 7, step 116).
Brown does not explicitly disclose the recited speed.  Lovelass teaches a power tool that operates to cause a shaft to rotate a speed of between about 200 RPMs to 3000 RPMs (paragraph 0093).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have rotated the tool of Brown at the recited rate because this is a known rotation rate for power tools, as evidenced by Lovelass.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Cox (US PGPub 2021/0213402) and Claussen, II et al. (US PGPub 2005/0052947) disclose tools for attaching a disposable stirring tool to a rotary power tool.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774